         4:20-cv-00102-RBH       Date Filed 01/09/20     Entry Number 1        Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION


JEFFREY GOUDE AND DARLENE GOUDE,                     )
                                                     )
                       Plaintiffs,                   )
                                                     )   CASE NO.
v.                                                   )
                                                     )
                                                     )   Removed from the Court of
USI SOLUTIONS, INC. AND AUTOVEST,
                                                     )   Common Pleas for Williamsburg
LLC,
                                                     )   County, South Carolina
                                                     )   Case No. 2019-CP-45-00617
                       Defendant.
                                                     )



                                     NOTICE OF REMOVAL


          Pursuant to 28 U.S.C. §§ 1331, 1367, 1441, and 1446, defendant Autovest, LLC gives

notice of the removal of this action from the Court of Common Pleas for Williamsburg County,

South Carolina to the United States District Court for the District of South Carolina, Florence

Division. As grounds in support of this removal, Autovest states as follows:

                                     I.      INTRODUCTION

          1.    Plaintiffs Jeffrey Goude and Darlene Goude commenced this action on November

27, 2019 by filing a Complaint against USI Solutions, Inc. and Autovest, LLC in the Court of

Common Pleas for Williamsburg County, South Carolina, Case No. 2019-CP-45-00617.

          2.    In the Complaint, Plaintiffs allege that the defendants have improperly attempted

to collect a debt against them. See Compl.

          3.    Plaintiffs bring causes of action against the defendants for violation of the

Telephone Consumer Protection Act (“TCPA”) and the Fair Debt Collection Practices Act




42766822 v1
         4:20-cv-00102-RBH         Date Filed 01/09/20       Entry Number 1        Page 2 of 6




(“FDCPA”), as well as various state law claims. See id. Plaintiffs seek actual, statutory, and

punitive damages. See id.

          4.     This case is properly removable, pursuant to 28 U.S.C. § 1441, which provides in

pertinent part as follows:

          (a)     Except as otherwise expressly provided by Act of Congress, any civil
          action brought in a State court of which the district courts of the United States
          have original jurisdiction, may be removed by the defendant or the defendants, to
          the district court of the United States for the district and division embracing the
          place where such action is pending.

28 U.S.C. § 1441(a).

          5.     Accordingly, this matter is properly removable under 28 U.S.C. § 1441, as the

United States District Court has original jurisdiction over this case under 28 U.S.C. § 1331.

                         II.     FEDERAL QUESTION JURISDICTION

          6.     This case is properly removable, pursuant to 28 U.S.C. § 1331, which provides

that this Court has "original jurisdiction of all civil actions arising under the Constitution, laws,

or treaties of the United States." 28 U.S.C. § 1331.

          7.     This is a civil action arising under the Constitution, laws, or treatises of the United

States because Plaintiffs are asserting claims against the defendants based upon alleged

violations of the TCPA and FDCPA, which are federal consumer protection statutes. See

Complaint; see also 15 U.S.C. §§ 1692 et seq; 47 U.S.C. § 227.

          8.     Accordingly, federal question jurisdiction exists because Plaintiffs’ TCPA and

FDCPA claims arise under the laws of the United States and could have been originally filed in

this Court.




42766822 v1                                        2
         4:20-cv-00102-RBH         Date Filed 01/09/20       Entry Number 1        Page 3 of 6




                            III.    SUPPLEMENTAL JURISDICTION

          9.     This Court can exercise supplemental jurisdiction over Plaintiffs’ state law claims

because these claims form part of the same case or controversy as Plaintiffs’ federal claims. The

supplemental jurisdiction statute, 28 U.S.C. § 1367(a), provides in pertinent part as follows:

          [I]n any civil action of which the district courts have original jurisdiction, the
          district court shall have supplemental jurisdiction over all other claims that are so
          related to claims in the action within such original jurisdiction that they form part
          of the same case or controversy . . . .

          10.    In the instant case, Plaintiffs’ state law claims are related to the same activity that

forms the basis for their TCPA and FDCPA claims, as all claims relate to the defendants’

attempts to collect a debt from the Plaintiffs. Thus, Plaintiffs’ state law claims in this case are

"so related to claims in the action within [this Court's] original jurisdiction" that they form part of

the same case or controversy and, as such, fall squarely within this Court's supplemental

jurisdiction as provided under 28 U.S.C. § 1367(a).

          11.    Moreover, this Court should exercise supplemental jurisdiction over Plaintiffs’

state law claims in this action to avoid an unnecessary duplication of judicial resources. See N.

Am. Van Lines, Inc. v. Atl. Transfer & Storage Co., 487 F. Supp. 2d 672, 675 (D.S.C. 2007)

(recognizing that judicial economy is a consideration in deciding whether to exercise

supplemental jurisdiction). In the instant case, Plaintiffs’ state law claims arise from the same

transaction or occurrence but do not raise novel or complex issues of state law or predominate

over Plaintiffs’ TCPA and FDCPA claims. See 28 U.S.C. § 1367(c). Therefore, this Court should

exercise jurisdiction over all claims asserted in the Complaint.

                   IV.     ADOPTION AND RESERVATION OF DEFENSES

          12.    Nothing in this notice of removal should be interpreted as a waiver or

relinquishment of any of Autovest’s rights to assert any defense or affirmative matter, including,



42766822 v1                                        3
         4:20-cv-00102-RBH       Date Filed 01/09/20       Entry Number 1        Page 4 of 6




but not limited to, the defenses of: (1) lack of jurisdiction over the person; (2) improper venue;

(3) insufficiency of process; (4) insufficiency of service of process; (5) improper joinder of

claims and/or parties; (6) failure to state a claim; (7) the mandatory arbitrability of some or all of

the claims; (8) failure to join indispensable parties; or (9) any other pertinent defense available

under Fed. R. Civ. P. 12, any state or federal statute, or otherwise.

                          V.      PROCEDURAL REQUIREMENTS

          13.   This case is a civil action within the meaning of 28 U.S.C. § 1441(a), relating to

the removal of cases.

          14.   True and correct copies of “all process, pleadings, and orders served upon such

defendant” are attached hereto as Exhibit A, in conformity with 28 U.S.C. § 1446(a).

          15.   USI Solutions, Inc., the only other defendant to have been served in this matter,

has provided consent to this removal, which is attached hereto as Exhibit B.

          16.   This Notice of Removal is being filed, pursuant to 28 U.S.C. § 1446, within thirty

days from December 11, 2019, the date Autovest was served with a copy of the initial pleading.

See 28 U.S.C. § 1446(b) (“The notice of removal . . . shall be filed within 30 days after the

receipt by the defendant, through service or otherwise, of a copy of the initial pleading”).

          17.   The United States District Court for the District of South Carolina, Florence

Division, is the court and division embracing the place where this action is pending in state court.

          18.   Pursuant to 28 U.S.C. § 1446(d), contemporaneously with the filing of this notice

of removal, Autovest has filed a copy of same with the clerk of the Court of Common Pleas of

Williamsburg County, South Carolina, as well as a notice of filing notice of removal. Written

notice of the filing of this notice of removal has also been served upon the Plaintiffs.

          19.   Autovest reserves the right to supplement this Notice of Removal by adding any

jurisdictional defenses which may independently support a basis for removal.


42766822 v1                                       4
         4:20-cv-00102-RBH        Date Filed 01/09/20      Entry Number 1      Page 5 of 6




          WHEREFORE, Autovest prays that this Court take jurisdiction of this action and issue

all necessary orders and process to remove this action from the Court of Common Pleas for

Williamsburg County, South Carolina to the United States District Court for the District of South

Carolina, Florence Division.

          Respectfully submitted this 9th day of January, 2020.

                                                      /s/ Ryan S. Rummage
                                                      Ryan S. Rummage, Fed Bar No. 12753
                                                      BURR & FORMAN LLP
                                                      420 North 20th Street, Suite 3400
                                                      Birmingham, Alabama 35203
                                                      Telephone: (205) 251-3000
                                                      Facsimile: (205) 458-5100
                                                      rrummage@burr.com

                                                      Attorney for Defendant
                                                      AUTOVEST, LLC




42766822 v1                                       5
         4:20-cv-00102-RBH      Date Filed 01/09/20      Entry Number 1       Page 6 of 6




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                FLORENCE DIVISION


JEFFREY GOUDE AND DARLENE GOUDE,                     )
                                                     )
                      Plaintiffs,                    )
                                                     )
v.                                                   )
                                                     )
USI SOLUTIONS, INC. AND AUTOVEST,                    )   CERTIFICATE OF SERVICE
LLC,                                                 )
                                                     )
                      Defendant.                     )
                                                     )


        I hereby certify that I have served a copy of the foregoing document by directing same to
the following by first-class, United States mail, postage prepaid, on this the 9th day of January,
2020:

Bess D. Lochocki
Waccamaw Law, LLC
10172 Ocean Hwy, Suite 2
P.O. Box 2307
Pawleys Island, SC 29585
bess@waccamawlawllc.com
Counsel for Plaintiff

Larry Weil
USI Solutions Inc.
925 Canal Street
Building 1 Studio 4
Bristol, PA 19007
lweil@usisolutionsinc.com



                                             /s/ Ryan S. Rummage
                                             OF COUNSEL




42766822 v1                                     6
